OPINION

Per Curiam:

On appeal from an order denying pre-trial habeas relief, appellant contends probable cause was not shown for the grand jury to hold her for trial.
Evidence in the record indicates that appellant sold an undercover agent 10 capsules of Lysergic acid diethylamide (LSD), an act proscribed by NRS 453.161 (4) (i). Evidence also indicates appellant represented this contraband to be Mescaline, the sale of which is equally criminal. NRS 453.161 (4)(k). Thus, evidence presented to the grand jury indicated that appellant knew the contraband she sold had a “narcotic character.”1 See Overton v. State, 78 Nev. 198, 370 P.2d 677 (1962). Cf. Woerner v. State, 85 Nev. 281, 453 P.2d 1004 (1969).
“The standard of probable cause is satisfied if the person against whom an indictment is sought, either directly, or by necessary implication, represents that the substance he is selling is [a controlled substance].” Glosen v. Sheriff, 85 Nev. 145, 148, 451 P.2d 841, 842 (1969). The trial court correctly determined that the standard was met, and its order is affirmed.

Effective January 1, 1972, both Mescaline and Lysergic acid diethylamide are classified as “controlled substances” rather than narcotics. See Stats, of Nev. 1971, ch. 667, p. 1999 et seq.